Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 29 November 1821
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much Respected Sir,
Custom House Boston
Nov. 29. 1821.—
Messrs. Dodge & Oxnard, of Marseilles, have sent to my care, twenty five Cases of Wine, oil, Macaroni, & Anchovies, for you, in the Brig Pucket. I shall send them, by the first vessel bound to Richmond, to the charge of Capt. Bernard Payton, & in a few days will transmit you the invoice, amount of duties &c.With the highest respect, I have the honor to be, Sir, your most obt. st.H. A. S. Dearborn